UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2010. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 0-27545 QUICK-MED TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 65-0797243 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 902 N.W. 4th Street GAINESVILLE, FLORIDA 32601 (Address of Principal Executive Offices) (Zip Code) (888) 835-2211 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, If Changes Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” or “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one). Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No¨ As ofNovember10, 2010, there were 31,357,297 shares of common stock, par value $0.0001 per share, outstanding. QUICK-MED TECHNOLOGIES, INC. INDEX TO FORM 10-Q PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets as ofSeptember 30, 2010 and June 30, 2010(unaudited) 1 Condensed Statements of Operations for thethree months ended September 30, 2010and 2009 (unaudited) 2 Condensed Statement of Changes in Stockholders’ Deficit for the three monthsended September 30, 2010 (unaudited) 3 Condensed Statements of Cash Flows for the three months ended September 30, 2010 and 2009 (unaudited) 4 Notes to Condensed Financial Statements (unaudited) 5 -13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-19 Item 3. Quantitative and Qualitative Disclosure About Market Risk 20 Item 4T. Controls and Procedures 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Removed and Reserved 20 Item 5. Other Information 20 Item 6. Exhibits 21 SIGNATURES Index PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS QUICK-MED TECHNOLOGIES, INC. CONDENSED BALANCE SHEETS (UNAUDITED) ASSETS September 30, June 30, Current assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Property and equipment, net Other assets: Prepaid expenses Intangible asset, net Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Unearned revenue Accrued expenses Note payable - director Convertible note payable - officer Total current liabilities License payable Long-term liability - convertible note payable Long-term liability - convertible note payable - related party Long-term liability - convertible note payable - director Total liabilities Commitments and contingencies Stockholders' deficit: Common stock, $0.0001 par value; 100,000,000 authorized shares; 31,357,297 shares issued and outstanding at September 30, 2010 and June 30, 2010 Additional paid-in capital Outstanding stock options Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to unaudited condensed financial statements. -1- Index QUICK-MED TECHNOLOGIES, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Revenues Product sales $ $ Royalty and license fees Research and development service Expenses: Cost of sales Research and development General and administrative expenses Licensing and patent expenses Depreciation and amortization Total expenses Income (loss) from operations ) ) Other income (expense): Interest income 7 Interest expense: Note payable ) ) Convertible debt beneficial conversion feature - ) Loss before income taxes ) ) Provision (benefit) for income taxes - - Net loss $ ) $ ) Net loss per share (basic and diluted) $ ) $ ) Weighted average common shares outstanding (basic and diluted) See accompanying notes to unaudited condensed financial statements. -2- Index QUICK-MED TECHNOLOGIES, INC. CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THREE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) Common Stock Additional Paid-In Accumulated Outstanding Shares Amount Capital Deficit Stock Options Total Balance, June 30, 2010 $ $ $ ) $ $ ) Stock-based compensation - Debt forgiveness by shareholders - Net loss, July 1, 2010to September 30, 2010 - - - ) - ) Balance, September 30, 2010 $ $ $ ) $ $ ) See accompanying notes to unaudited condensed financial statements. -3- Index QUICK-MED TECHNOLOGIES, INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock granted for services - Stock-based compensation Interest expense on convertible debt beneficial conversion - Contribution of services - (Increase) decrease in: Accounts receivable Prepaid expenses 81 Increase (decrease) in: Accounts payable Accrued interest Other current liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options - Increase in notes payable - director - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplementary Information: Cash paid for: Interest $
